Citation Nr: 1503343	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD 

A Board hearing at the RO was held in June 2013.  A transcript has been associated with the Veteran's claims file.  


FINDING OF FACT

For the entire period on appeal, the symptoms of the veteran's PTSD have resulted in occupational and social impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

PTSD meets the criteria for a rating of 50 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  This includes recent treatment records, which are on VBMS.  

The Veteran was afforded VA mental health examinations in October 2010 and March 2012.  The VA examinations are fully adequate for the purposes of adjudication.  They include a review of the record, interview, clinical findings, and conclusions by VA mental health care providers.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran testified at a Board hearing in June 2013; he was notified of how ratings were assigned and what evidence may tend to establish his claim.  Neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing, and the record does not demonstrate otherwise.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board thus finds that the duty to assist is also satisfied.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).

The Veteran had a VA examination in October 2010.  He was diagnosed with a not otherwise specified (NOS) psychotic disorder, having heard mumbling voices since 2003.  The examiner stated that the disorder did not begin in the military and is not related to PTSD.  The Veteran was also diagnosed with intermittent explosive disorder, wherein he displays grossly inappropriate amounts of anger when he goes out in public.  The examiner stated that the degree of aggressiveness expressed during the episodes is grossly out of proportion to and precipitating psychosocial stressors, and that the aggressive episodes are not better accounted for by another mental disorder.  The examiner did not believe that the Veteran's extreme anger outbursts are explainable by the degree of the Veteran's PTSD.  The examiner stated that the outbursts began after military retirement and were exacerbated substantially when he retired from civil service.  The Veteran was also diagnosed with depression NOS, and the examiner stated that it did not appear that the depression began in the military or was a result of military service.  The examiner then stated that the Veteran "weakly" met the criteria for PTSD.  He found that the Veteran had occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  He elaborated that most of the Veteran's disability from mental illness stem from his intermittent explosive disorder, psychosis, and depression, none of which began in the military.  The Veteran's PTSD symptoms appeared to be partially responsible for limited social interactions and some of the anger he feels towards family members.  He did not believe that PTSD was related to hygiene issues, and noted that the Veteran worked successfully for a combined 40 years in the military and civilian worlds.  He also stated that it is unclear how much of the Veteran's anxiety that day was related to anxiety that the Veteran reported experiencing before he joined the military.  The Veteran reported memories about Vietnam twice per week, and also avoidance behavior and substantial insomnia.  He stated that he visits family on a regular basis, and that he got along better with his wife when they both worked.  The examiner assigned the Veteran a psychosis GAF score of 59; scores of 40 for his intermittent explosive disorder and depression; and a score of 69 for his PTSD.  

The Veteran also provided a private evaluation from February 2011.  He was diagnosed with PTSD and major depressive disorder.  The Veteran reported sleep disturbances, flashbacks, and hypervigilance.  He denied focal symptoms of psychosis.  He also reported panic attacks when around large groups of people, as well as depressed mood and irritability.  The physician noted mild paranoia that was likely related to his PTSD symptoms.  He assigned a GAF score of 55.  

The Veteran's most recent VA examination was in March 2012.  He was diagnosed with chronic PTSD, major depressive disorder, psychotic disorder NOS.  His anger difficulties were deemed more likely than not related to his PTSD.  The examiner found the Veteran's depressive disorder and psychotic disorder NOS less likely than not related to his military service.  In terms of functional impairment from PTSD, there was a history of mild difficulties with irritability in the workplace.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The Veteran stated that his relationship with his wife was pretty good when they weren't arguing, which occurred three to four times per week.  The Veteran stated that his relationship with his children was good, and that he had generally positive relationships with his other family members.  He stated that he goes out weekly with his wife, and socializes with others only a few times per year.  His last employment was 2007, when he retired.  He described himself as a reliable and punctual employee who was written up 4 times in 20 years.  In 2010 he was kicked out of Wal-Mart after a verbal altercation.  While the Veteran stated that he has hygiene issues, he stated that it was a personal choice.  He also reported sleep disturbances, irritability, hypervigilance, exaggerated startle response, depression, and anxiety.  He reported recurrent and thoughts and dreams, physiological reactivity on exposure to cues, and exaggerated startle response once or twice per month.  He also reported avoidance behavior weekly, feeling detached most of the time, restricted affect most of the time, daily difficultly with sleep, severe and marked irritability several times per week, and difficulty concentrating and hypervigilance much of the time.  A GAF score of 60 was assigned.  

The VA outpatient treatment records reflect similar findings and GAF scores ranging from 45, see, e.g., record from July 2012, to 55.  See, e.g., record from April 2010.  Symptoms mentioned in these records include thoughts of self harm (June 2010 and June 2012); anxiety, panic attacks, and hypervigilance (May 2010); isolation (January 2010); and hypervigilance (August 2012); anger (September 2014, on VBMS; stating that he no longer chases down cars); and flashbacks (June 2014, on VBMS; stating that they occurred during a vacation to Peru).
	
The Board has also reviewed statements submitted by the Veterans' friends and family, including his daughter in law, J.S.; his son, A.S.; his son, R.S., fellow service-members A.O. and E.G.; his mother, J.A.; and his wife, H.S.  These statements, in pertinent part, discuss problems with anger and irritability, isolation, hypervigilance, past difficulties with alcohol, and sleep difficulties and disturbances.  

At his hearing before the Board, the Veteran denied having good relationships with his family.  He stated that his sleep disturbances prevent him from sleeping with his wife.  He also noted that he may have panic attacks while shopping or dining, The Veteran also stated that he believes that his anger outbursts are due to Vietnam.  He also testified that while he was employed post-service, he would work alone and was reprimanded several times.  At this hearing, his wife also testified as to his hypervigilance, anger, and depression.  The Veteran has also submitted statements.  In April 2011, he discussed his road rage problems, and his depression and memory problems.

Resolving all doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 50 percent, but no higher.  The Veteran has panic attacks, impaired judgment, difficulty in maintaining and establishing relationships, and disturbances of motivation and mood.

The evidence reflects some symptoms that are contemplated by a rating of 70 percent for PTSD, such as obsessive rituals, impaired impulse control and neglect of personal appearances.  However, the Board finds that the Veteran's overall disability more nearly approximates a 50 percent disability rating.  To the extent that the Veteran has hygiene problems, he has described it as a personal choice.  Despite his testimony before the Board, the records and examinations show that the Veteran appears to have a good relationship with his family more often than not, despite occasional flare ups or altercations.  He does not have an inability to establish effective relationships.  The Veteran also had a twenty year career after he left service.  While he preferred to work alone and was reprimanded on occasion, he had a successful career and was able to retire.  While the Veteran has also expressed an occasional desire to hurt himself, such instances were isolated and not regularly occurring.   

The Board also notes that there are GAF scores in the 40s in the Veteran's VA treatment records.  Scores in this range are intended to indicate serious symptoms or serious impairment in social and occupational functioning.  See DSM-IV at 47.  However, these scores are not accompanied by a description of symptoms warranting a higher rating.  The Board finds the GAF scores on VA examinations (50s and 60s) more closely approximating the level of severity attributable to the service-connected PTSD.  Moreover, the providers' characterization of the level of disability and the GAF scores they assign are neither dispositive nor binding on the Board.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability"); 38 C.F.R. § 4.2.  The VA examinations are more thorough and based on not just a "snapshot" of current manifestations, but a review of the overall record, consideration of the Veteran's complaints and history, and a mental status interview.  Finally, the Board notes that the Veteran was deemed incompetent to handle his funds from January 2013 to November 2014.  However, the March 2012 VA examination that this was based upon did not suggest that this was due to PTSD, and an August 2012 statement from the Veteran noted that his wife had been handling finances since they married.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms are contemplated by the rating criteria, and this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above.  Specifically, he has panic attacks, anxiety, sleep disturbances, anger issues, which are contemplated by the rating criteria.  There is also no evidence of marked interference with employment, as the Veteran was also able to have a career of over 40 years in both the military and civilian worlds, only being disciplined or reprimanded a few times, and there is also no evidence of hospitalization.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  As noted above, the Veteran was able to have a career of over 40 years in both the military and civilian worlds, and was only disciplined or reprimanded a few times.  It is not claimed or shown that the service-connected PTSD prevents the Veteran from working.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The Veteran's disability rating has been increased to 50 percent in part due to that doctrine.  However, the preponderance of the evidence is against a higher rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


ORDER

A disability rating of 50 percent, but no higher, is allowed for PTSD.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


